DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Species I, claims 22-24 and 41-43, in the reply filed on 09/21/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. US 2012/0235244 A1.
Regarding claim 22, Yin discloses:
A microelectronic transistor (i.e. Fig. 2(k)), comprising:
a transistor gate (220) disposed on a microelectronic substrate (100), wherein the transistor gate includes a first sidewall (left; source side) and an opposing side sidewall (right; drain side);
a first transistor gate spacer (240a) abutting the first sidewall of the transistor gate; and
a second transistor gate spacer (240b) abutting the second sidewall of the transistor;
wherein the second transistor gate spacer has a thickness that is greater than a thickness of the first transistor gate spacer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin, as applied to claim 22, in view of Liang US 6,605,845 B1.
Regarding claims 23 and 24, Yin does not disclose:
(claim 23) further comprising a first doped region in the microelectronic substrate proximate the transistor gate first sidewall and a second doped region proximate the transistor gate second sidewall, wherein the first doped region is either closer to or further under the transistor gate than the second doped region; and (claim 24) wherein the first doped region comprises one of a p-type doped region and an n-type doped region; and wherein the second doped region comprises one of a p-type doped region and an n-type doped region.
Liang discloses a patent from a similar field of endeavor in which:
(claim 23) further comprising a first doped region (185) in the microelectronic substrate (165) proximate the transistor gate first sidewall (left; source side) and a second doped region (190) proximate the transistor gate second sidewall (right; drain side), wherein the first doped region is either closer to or further under the transistor gate than the second doped region; and (claim 24) wherein the first doped region comprises one of a p-type doped region and an n-type doped region; and wherein the second doped region comprises one of a p-type doped region and an n-type doped region (Fig. 31).
It would have been obvious to one skilled in the art to employ the source doped region arrangement of Liang while also adjusting the spacer region on the source side taught by Yin in order to attain benefits of both disclosures. Refer to Yin, paras 0003-0004, and Liang, col. 10 line 52 through col. 11 line 8. Yin generally discloses a way of reducing short channel effects by optimizing contact resistance at the source extension region. While Liang provides separate .

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2012/0235244 A1 in view of Bunin et al. US 2011/0297961 A1.
Regarding claim 41, Yin discloses:
A microelectronic transistor (i.e. Fig. 2(k)), comprising:
a transistor gate (220) disposed on a microelectronic substrate (100), wherein the transistor gate includes a first sidewall (left; source side) and an opposing side sidewall (right; drain side);
a first transistor gate spacer (240a) abutting the first sidewall of the transistor gate; and
a second transistor gate spacer (240b) abutting the second sidewall of the transistor;
wherein the second transistor gate spacer has a thickness that is greater than a thickness of the first transistor gate spacer.
Yin does not disclose:
An electronic system, comprising:
a board; and
a microelectronic device attached to the board, wherein the microelectronic device
includes at least one microelectronic transistor.
Bunin discloses a publication from a similar field of endeavor in which:
An electronic system (Fig. 4D), comprising:
a board (para 0084; 800 carrier to be attached to PCB); and
a microelectronic device (para 0084; 750 chip having FETS) attached to the board, wherein the microelectronic device includes at least one microelectronic transistor (FETS).
.

Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin/Bunin, as applied to claim 41 above, in further view of Liang US 6,605,845 B1.
Regarding claims 42 and 43, Yin/Bunin does not disclose:
(claim 42) further comprising a first doped region in the microelectronic substrate proximate the transistor gate first sidewall and a second doped region proximate the transistor gate second sidewall, wherein the first doped region is either closer to or further under the transistor gate than the second doped region; and (claim 43) wherein the first doped region comprises one of a p-type doped region and an n-type doped region; and wherein the second doped region comprises one of a p-type doped region and an n-type doped region.
Liang discloses a patent from a similar field of endeavor in which:
(claim 42) further comprising a first doped region (185) in the microelectronic substrate (165) proximate the transistor gate first sidewall (left; source side) and a second doped region (190) proximate the transistor gate second sidewall (right; drain side), wherein the first doped region is either closer to or further under the transistor gate than the second doped region; and (claim 43) wherein the first doped region comprises one of a p-type doped region and an n-type doped region; and wherein the second doped region comprises one of a p-type doped region and an n-type doped region (Fig. 31).
It would have been obvious to one skilled in the art to employ the source doped region arrangement of Liang while also adjusting the spacer region on the source side taught by Yin/Bunin in order to attain benefits of both disclosures. Refer to Yin, paras 0003-0004, and Liang, col. 10 line 52 through col. 11 line 8. Yin generally discloses a way of reducing short channel effects by optimizing contact resistance at the source extension region. While Liang 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.